The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 20, 2014

                                       No. 04-14-00041-CR

                                        Kyle MILLER,
                                           Appellant
                                              v.
                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR5502
                            Honorable Pat Priest, Judge Presiding

                                         ORDER
       On June 16, 2014, pro se appellant Kyle Miller, who is indigent, filed a letter which we
construe as a motion for a free reporter’s record. See TEX. R. APP. P. 20.2.
        Appellant’s motion for a free reporter’s record is GRANTED. We ORDER the trial court
clerk to (1) provide Appellant with a printed copy of the appellate record, at no cost to Appellant,
and (2) provide this court with written confirmation that it has complied with this order within
TEN DAYS of the date of this order. See id.; Newman v. State, 937 S.W.2d 1, 3 (Tex. Crim.
App. 1996) (“[T]he trial court has a duty to provide an indigent defendant with an adequate
record on appeal.”).
        Appellant’s brief will be due THIRTY DAYS after we receive written confirmation that
the trial court clerk has provided Appellant with a printed copy of the reporter’s record. See
TEX. R. APP. P. 38.6(a).
                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court